              Case 3:18-cv-00535-JSC Document 117 Filed 03/28/19 Page 1 of 3



     Jennifer A. Reisch (CA Bar No. 223671)
 1   Equal Rights Advocates
 2   1170 Market Street, Suite 700
     San Francisco, CA 94102
 3   Ph: (415) 621-0672
     Fax: (415) 621-6744
 4   Email: jreisch@equalrights.org
 5
     Javier M. Guzman*
 6   Robin F. Thurston*
     Karianne Jones*
 7   Democracy Forward Foundation
     1333 H St. NW
 8   Washington, DC 20005
     Ph: (202) 448-9090
 9
     Fax: (202) 701-1775
10   Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
     kjones@democracyforward.org
11
     Leecia Welch (CA Bar No. 208741)
12   Seth Galanter*
     Alice Y. Abrokwa*
13
     National Center for Youth Law
14   405 14th Street, 15th Floor
     Oakland, CA 94612, and
15   1313 L Street, NW, Suite 130
     Washington, DC 20005
16   Ph: (510) 835-8098
17   Fax: (510) 835-8099
     Emails: lwelch@youthlaw.org, sgalanter@youthlaw.org, aabrokwa@youthlaw.org
18
     Emily Martin*
19   Neena Chaudhry*
     Sunu Chandy*
20   National Women’s Law Center
21   11 Dupont Circle, NW, Suite 800
     Washington, DC 20036
22   Ph: (202) 588-5180
     Fax: (202) 588-5185
23   Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org
24   *admitted pro hac vice
25
     Counsel for Plaintiffs
26

27

28
     Request for Telephonic Participation; Case No.: 3:18-cv-00535-JSC            Page: 1
              Case 3:18-cv-00535-JSC Document 117 Filed 03/28/19 Page 2 of 3



                                 UNITED STATES DISTRICT COURT
 1                             NORTHERN DISTRICT OF CALIFORNIA
 2                                  SAN FRANCISCO DIVISION

 3
     SURVJUSTICE, INC., et al.,                    )
 4                                                 )     Case Number: 3:18-cv-00535-JSC
            Plaintiffs,                            )
 5                                                 )     Request for Telephonic Participation
     v.                                            )
 6
                                                   )
 7   ELISABETH D. DEVOS, in her official           )
     capacity as Secretary of Education, et al,    )
 8                                                 )
            Defendants.                            )
 9                                                 )
                                                   )
10
                                                   )
11
            Pursuant to the Court’s Civil Standing Order, Plaintiffs respectfully request that the
12
     Plaintiffs and counsel not located in California be permitted to participate by telephone in the
13
     motion hearing scheduled for April 4, 2019. The counsel who will speak on behalf of the
14
     Plaintiffs for the motion hearing will appear in person. The following individuals request to
15
     appear by telephone:
16
                   Robin F. Thurston, Democracy Forward Foundation (Washington, DC)
17
                   Lindy Aldrich, Victim Rights Law Center (Massachusetts)
18
     Respectfully submitted,                                              Date: March 28, 2019
19

20
     /s/ Robin F. Thurston
21   Jennifer A. Reisch (CA Bar No. 223671)
     Equal Rights Advocates
22   1170 Market Street, Suite 700
23   San Francisco, CA 94102
     Ph: (415) 621-0672
24   Fax: (415) 621-6744
     Email: jreisch@equalrights.org
25
     Javier M. Guzman*
26   Robin F. Thurston*
27   Karianne Jones*
     Democracy Forward Foundation
28   1333 H St. NW
     Request for Telephonic Participation; Case No.: 3:18-cv-00535-JSC                    Page: 2
             Case 3:18-cv-00535-JSC Document 117 Filed 03/28/19 Page 3 of 3



     Washington, DC 20005
 1   Ph: (202) 448-9090
 2   Fax: (202) 701-1775
     Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
 3   kjones@democracyforward.org

 4   Seth Galanter*
     Alice Y. Abrokwa*
 5
     Leecia Welch (CA Bar No. 208741)
 6   National Center for Youth Law
     405 14th Street, 15th Floor
 7   Oakland, CA 94612, and
     1313 L Street, NW, Suite 130
 8   Washington, DC 20005
     Ph: (510) 835-8098
 9
     Fax: (510) 835-8099
10   Emails: lwelch@youthlaw.org, sgalanter@youthlaw.org, aabrokwa@youthlaw.org

11   Emily Martin*
     Neena Chaudhry*
12   Sunu Chandy*
     National Women’s Law Center
13
     11 Dupont Circle, NW, Suite 800
14   Washington, DC 20036
     Ph: (202) 588-5180
15   Fax: (202) 588-5185
     Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org
16

17   *admitted pro hac vice
     Counsel for Plaintiffs
18

19

20

21

22

23

24

25

26

27

28
     Request for Telephonic Participation; Case No.: 3:18-cv-00535-JSC            Page: 3
